Title: From George Washington to Timothy Pickering, 28 March 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Morris Town March 28 1782
                        
                        Upon the application of the Magistrates of Morris County in 1780, soliciting that repairs should be made to
                            the Court House, which had been made use of as a Guard House, and considerably injured by the public service, I gave them
                            encouragement that the damages would be examined into, and such compensation should be made as justice required, and the
                            state of the public Finance would admit of—I have now to request that you will cause the damages done by the Public to
                            that Building, to be estimated as equitably as may be; that measures may be taken, whenever the Finances of the Continent
                            will allow of it, to repair the injuries, or make compensation in some other way. I am Sir With great regard Your Most
                            Obedt Servant
                        
                            Go: Washington
                        
                    